DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 5, 11, 17, and 19 to 21 are objected to because of the following informalities:  
Claims 5, 11, and 17 set forth a limitation of “is disturbed according to channel”, which appears that it should be “is distributed according to a channel”.
Claims 19 to 21 set forth a limitation of “a certain user channel to have a more positive or negative sentiment than a user channels as a whole”, which is not grammatical, but could be “a certain user channel to have a more positive or negative sentiment than user channels as a whole.”
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6 to 7, 9, 12 to 13, 15, and 18 to 21 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (U.S. Patent Publication 2017/0235830) in view of Ghosh et al. (U.S. Patent Publication 2013/0110928).
Concerning independent claims 1, 7, and 13, Smith et al. discloses a method, system, and computer readable medium for adjusting sentiment scoring for online content using a baseline attitude of a content author, comprising:
“gathering demographics for users in interactions across a plurality of user channels, wherein a user channel is chat, email, telephonic, or a social media platform” – a baseline attitude of an author may be determined from a demographic profile of the author (“gathering demographics for users”) (Abstract); online content includes social media posts, blog posts, online transcripts of media content, and web-based versions of print media (“across a plurality of channels”) (¶[0012]); a sentiment system may try to provide information by performing textual analysis on online content of social media posts (¶[0013]); a factor to be considered when determining an author’s baseline attitude is a demographic profile of the author; if an author has created a user profile for the social media platform from which the content under analysis is drawn, the demographic information in the user profile can be incorporated into the author’s baseline attitude (¶[0019]); online environments enable content to be posted, published, or written via social media services, weblogs, websites, e.g., a news organization website, online message boards (“wherein a user channel is . . . a social media platform”) (¶[0025]); here, social media posts, weblogs, and online message boards are “interactions across a plurality of user channels, wherein a user channel is . . . a social media platform”;  
“performing sentiment analysis on content on each channel by all users to produce an original sentiment score” – a baseline attitude and raw sentiment score for an instance of online content is determined (“performing sentiment analysis on content”) (Abstract); a baseline attitude of an author is determined using raw sentiment scores (“an original sentiment score”) of a number of prior online content instances (¶[0003]); a sentiment scoring module obtains a raw sentiment score for the online content instance that is generated without considering an attitude of the author (¶[0004]); a raw sentiment score for the instance of online content is generated by focusing on the sentiment of the individual instance of online content in isolation and without considering the context of the online content or the author’s tendencies (¶[0017]); here, a raw sentiment score that is independent of a particular author is “sentiment analysis . . . by all users”; broadly, sentiment analysis of an overall system is performed “on each channel by all users”;  that is, sentiment analysis of an overall system analyzes sentiment from a plurality of users and across a variety of media;
“performing a regression analysis to determine sentiment [bias] for a [combination of] user demographic [and user channel]” – adjusted sentiment scores can be adjusted to account for demographic correlation to the subject matter (“performing . . . analysis to determine sentiment . . . for a user demographic”) (¶[0022]); an adjusted sentiment score for the online content instance is generated by scoring adjustment module 114 with any of a variety of public and/or proprietary techniques using mathematical algorithms and statistical methods including regression analysis (“using a regression analysis to determine sentiment”) (¶[0042]: Figure 1); a mood adjustment score is generated using the raw sentiment score and the author’s mood by scoring adjustment module 114 using any of a variety of public and proprietary techniques, e.g., mathematical algorithms and statistical method of regression analysis (¶[0051]: Figure 3); 
“determining a sentiment adjustment factor based on the sentiment [bias]” – an adjusted sentiment score is generated (Abstract); adjusted sentiment scores can be adjusted to account for demographic correlation to the subject matter (¶[0022]); an adjusted sentiment score can be represented by: AdjustedScore = RawScore + (MaxAdjust x (RawScore-Baseline)/MaxScore) or AdjustedScore = RawScore + Min(MaxAdjust, ((RawScore-Baseline)/MaxScore)) (¶[0042] - ¶[0043]); here, “a sentiment adjustment factor” is (MaxAdjust x (RawScore-Baseline)/MaxScore) or Min(MaxAdjust, ((RawScore-Baseline)/MaxScore)), i.e., a difference due to a term added to RawScore;
“applying the sentiment adjustment factor to the original sentiment score to compensate for the sentiment [bias] for a particular user demographic [and a particular user channel]” – adjusted sentiment scores can be adjusted to account for demographic correlation to the subject matter (“to compensate for the sentiment . . . for a particular user demographic”) (¶[0022]); an adjusted sentiment score can be represented by: AdjustedScore = RawScore + (MaxAdjust x (RawScore-Baseline)/MaxScore) or AdjustedScore = RawScore + Min(MaxAdjust, ((RawScore-Baseline)/MaxScore)) (¶[0042] - ¶[0043]); here, “the sentiment adjustment factor” of (MaxAdjust x (RawScore-Baseline)/MaxScore) or Min(MaxAdjust, ((RawScore-Baseline)/MaxScore)) is applied to “the original sentiment score” represented by RawScore (“applying the sentiment adjustment factor to the original sentiment score”); 
“generating an adjusted sentiment score for the particular user demographic [and the particular user channel]” – adjusted sentiment scores can be adjusted to account for demographic correlation to the subject matter (“generating an adjusted sentiment score for the particular user demographic”) (¶[0022]); scoring adjustment module 114 generates an adjusted sentiment score that embodies for each online content instance 104 a representation of the author’s sentiment (¶[0031]: Figure 1); an adjusted sentiment score for the online content instance is generated using the raw sentiment score and the baseline attitude (¶[0042]: Figure 2); an adjusted sentiment score is used to categorize and assign value to the author’s online content (¶[0044]: Figure 2);
“applying the adjusted sentiment score to feedback obtained from users of the particular demographic communicating via the particular user channel” – evaluation module 116 uses the adjusted sentiment score for each online content instance to generate a categorization that identifies the qualitative nature of the online content 104 (¶[0032]: Figure 1); this may be used to generate a specific score for a particular instance of online content, e.g., a single social media post of ‘I will never buy that product again’ might generate an adjusted sentiment score of 25 (¶[0023]); an online content instance from an author describing a new steakhouse restaurant as ‘pretty good’ might have a more positive adjusted sentiment score because the author’s baseline attitude is neutral (¶[0046]); author Polly 406 authors online content ‘traffic is terrible tonight’; using algorithm 404, an adjusted sentiment score for Polly’s online content is 37; when author Ivan 408 also authors the online content of ‘traffic was terrible tonight’, the adjusted sentiment score is 41 (¶[0056]: Figure 4); here, ‘I will never buy that product again’ or a new steakhouse restaurant is ‘pretty good’ are online social media posts that are “feedback obtained from users . . . communicating via the particular user channel.”
Concerning independent claims 1, 7, and 13, Smith et al. discloses all of the limitations of these claims with the exception of “determine sentiment bias for . . . user channel”, “applying the sentiment adjustment factor . . . to compensate for the sentiment bias for . . . a particular user channel”, and “generating an adjusted sentiment score for . . . the particular user channel”.  That is, Smith et al. discloses that online content can be generated “across a plurality of user channels” including social media posts, blog posts, online transcripts of broadcast media posts, web-based versions of print media, etc.  (¶[0012])  A author creates a profile for a social media platform.  (¶[0019])  Smith et al., then, at least discloses “users in interactions across a plurality of user channels, wherein a user channel is chat, email, telephone, or social media platform” and “performing sentiment analysis on content on each channel”.  However, Smith et al. does not expressly disclose a concept of “sentiment bias”, does not “determine sentiment bias for a . . . user channel”, does not “compensate for the sentiment bias for . . . a particular user channel”, and does not generate “an adjusted sentiment score for . . . the particular user channel”.  Instead, Smith et al. only discloses determining a sentiment bias for a user demographic, compensating for the sentiment bias for a user demographic, and generating an adjusted sentiment score for the user demographic.  Here, a concept of “bias” in a limitation of “sentiment bias” appears to be implicit for Smith et al. as this “bias” merely reflects a difference from a baseline attitude.

Concerning independent claims 1, 7, and 13, Ghosh et al. teaches whatever limitations might be omitted by Smith et al. as directed to “sentiment bias” that is adjusted to compensate for “a particular user channel” so as to generate an adjusted sentiment score “for the particular user channel”.  Generally, Ghosh et al. teaches normalizing sentiments expressed by a group of users on a certain event or topic on a social network so that the normalized sentiments truly reflect the sentiments of the general public.  (Abstract)  Social media networks including Facebook®, Twitter®, and Google Plus® can be collected in real time to provide a basis for a variety of measurements.  (¶[0002] - ¶[0003])  Specifically, a measurement of aggregated sentiments expressed by a user can be normalized based on one or more of a natural bias of the social network on which the opinions of the user are expressed.  (¶[0013])  Sentiment analysis engine 104 detects and identifies the sentiments expressed by users which take into consideration the nuances of how people express themselves within social media network in general, and specifically within Twitter®.  There are significant differences in how people express themselves within a 140 character constraint of a tweet that traditional sentiment measurement techniques do not handle well.  (¶[0024]: Figure 1)  Sentiment analysis engine 104 normalizes the aggregate sentiments of the users and/or the sentiment of each individual user against a baseline sentiment that takes into account one or more factors/bias which include the natural bias of the social network on which the opinions of the users are expressed.  (¶[0026]: Figure 1)  Sentiments expressed on Twitter® tend to be more negative than sentiments of the general public, and a slight positive sentiment is in fact more positive when normalized by sentiment analysis engine 104 against the negative bias of Twitter®.  (¶[0028])  Ghosh et al., then, teaches “users in interactions across a plurality of channels, wherein a user channel is . . . a social media platform”, “performing a sentiment analysis to determine sentiment bias for . . . user channel”, and compensating “for the sentiment bias for . . . a particular user channel” so as to generate “an adjusted sentiment score for . . . the particular user channel”.  An objective is to measure sentiments of users expressed on social networks that is a true and accurate reflection of the sentiments of the public at large.  (¶[0008])  It would have been obvious to one having ordinary skill in the art to adjust for a sentiment bias of a user channel as taught by Ghosh et al. in combination with adjusting for a sentiment of a particular user demographic of Smith et al. for a purpose of measuring sentiments that are a true and accurate reflection of sentiments of the public at large.

Concerning claims 3, 9, and 15, Smith et al. discloses an adjusted sentiment score for the online content instance is generated by scoring adjustment module 114 with any of a variety of public and/or proprietary techniques using mathematical algorithms and statistical methods including regression analysis (“applying a regression analysis to content”).  (¶[0042]: Figure 1)  A mood adjustment score is generated using the raw sentiment score and the author’s mood by scoring adjustment module 114 using any of a variety of public and proprietary techniques, e.g., mathematical algorithms and statistical method of regression analysis.  (¶[0051]: Figure 3)  Smith et al., then, discloses “applying a regression analysis to content created on each channel by each user.”  Broadly, there are a plurality of users on a plurality of ‘channels’ comprising social media platforms, weblogs, websites, online message boards, and web-based versions of print media, and sentiment analysis is performed on all of these ‘channels’ by Smith et al. 
Concerning claims 6, 12, and 18, Smith et al. discloses that a factor to be considered when determining an author’s baseline attitude is a demographic profile of the author; if an author has created a user profile for the social media platform from which the content under analysis is drawn, the demographic information in the user profile can be incorporated into the author’s baseline attitude.  It can be determined that baseline attitudes of people who live in the southern United States are generally positive (“measuring via the sentiment analysis a tendency for a certain demographic to have a more positive or negative sentiment than a population of users as a whole”).  (¶[0019])  A particular demographic profile may be correlated to different subject-matter attitudes for particular topics.  Residents of Los Angeles of San Francisco may have very negative subject-matter attitudes when the subject is traffic, even if their baseline attitude is neutral or positive (“measuring via the sentiment analysis a tendency for a certain demographic to have a more positive or negative sentiment than a population of users as a whole”).  (¶[0020])  Adjusted sentiment scores can be adjusted to account for demographic correlation to the subject matter (“wherein the sentiment adjustment factor measures take into account this tendency”).  (¶[0022])  The term author tendencies is a qualitative description of the author’s baseline attitude.  (¶[0024])  
Concerning claims 19 to 21, Smith et al. discloses that author tendencies are a qualitative description of the author’s baseline attitude.  An author tendency of negative or critical might be used to describe an author who regularly employs the terms ‘awful’, ‘unusable’, and ‘never going back’.  (¶[0024])  Scoring adjustment module 114 generates an adjusted sentiment score that embodies for each online content instance 104 a representation of the author’s sentiment.  (¶[0031]: Figure 1)  An adjusted sentiment score for the online content instance is generated using the raw sentiment score and the baseline attitude.  (¶[0042]: Figure 2)  Smith et al., then, discloses “measuring via the sentiment analysis a tendency for communication . . . to have a more positive or negative sentiment” and “wherein the sentiment adjustment factor measures take into account this tendency.”  Ghosh et al. teaches that sentiments expressed on Twitter® tend to be more negative than sentiments of the general public, and a slight positive sentiment is in fact more positive when normalized by sentiment analysis engine 104 against the negative bias of Twitter® (“for communication via a certain user channel to have a more positive or negative sentiment than a user channels as a whole”).  (¶[0028]) 

Claims 2, 4, 5, 8, 10, 11, 14, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (U.S. Patent Publication 2017/0235830) in view of Ghosh et al. (U.S. Patent Publication 2013/0110928) as applied to claims 1, 7, and 13 above, and further in view of Liao et al. (U.S. Patent Publication 2014/0052684).
 Concerning claims 2, 8, and 14, Smith et al. discloses that an adjusted sentiment score for the online content instance is generated by scoring adjustment module 114 with any of a variety of public and/or proprietary techniques using mathematical algorithms and statistical methods including regression analysis.  (¶[0042]: Figure 1)  Here, Smith et al. takes into account factors directed to “specific customer attributes”, e.g., demographics and “sentiment polarity” when attitudes of people who live in the southern United States are generally positive.  (¶[0019])  Similarly, Ghosh et al. takes into account factors directed to “channels”.  However, Smith et al. does not expressly disclose “constructing a model of correlations” among customer attributes, channels, and sentiment polarity.  
Concerning claims 2, 8, and 14, Liao et al. teaches forming predictions using event-based sentiment analysis.  A public mood and market performance are correlated so that when people are happy, optimistic, and in a good mood, they are more likely to increase investment, which in turn improves stock performance.  The same correlation may be true for various types of events that affect and are affected by public sentiment.  (¶[0002])  Messages include any number of different types of communication, e.g., social media messages, emails, SMS messages, blog posts, and web-published articles, where social media messages may include communications provided by users through social media platforms of Facebook®, Twitter®, LinkedIn®, Foursquare®, and StockTwits®.  (Abstract; ¶[0020]: Figure 1)  Sentiment classifier 204 may be one or more supervised or unsupervised statistical classifiers configured to classify messages according to sentiments.  (¶[0027]: Figure 2)  Attributes specific to a messaging platform may be collected.  (¶[0034]: Figure 1)  Extraction module 202 may utilize any number of different techniques for learning sentiment including classification, regression, and correlation analysis.  A Twitter® time series often includes autocorrelation, which may be attributable to human emotions that may be dependent on recent past human emotions.  Extraction module 202 may use an autoregressive model to account for this type of historical dependence.  (¶[0041])  Liao et al., then, teaches “constructing a model of correlations” for classification of sentiments.  An objective is to analyze a set of messages based on a set of sentiment features to form a prediction associated with an event.  (¶[0006])  It would have been obvious to one having ordinary skill in the art to construct a model of correlations to classify sentiment of messages from a plurality of different types of communications as taught by Liao et al. to adjust a sentiment according to specific customer attributes and sentiment polarity in Smith et al. for a purpose of forming a prediction associated with an event by analyzing a set of messages based on a set of sentiment features.
Concerning 4 to 5, 10 to 11, and 16 to 17, Smith et al. discloses that sentiment analysis can be implemented through a distributed system over a ‘cloud’ 620 via platform 622.  An interconnected device embodiment may be distributed throughout system 600.  (¶[0073] and ¶[0075]: Figure 6)  Arguably, Smith et al. discloses “wherein the regression analysis is performed in parallel via a distributed compute cluster.”  That is, Smith et al. discloses a distributed system of computers that are “a distributed compute cluster”, and all of the operations including regression analysis are performed on this system.  Similarly, Liao et al. teaches that a plurality of databases 124 may be implemented as a database cluster or distributed between a number of computing devices.  (¶[0021]: Figure 1)  Extraction module 202 may utilize any number of different techniques for learning sentiment including classification, regression, and correlation analysis.  (¶[0041])  Generally, ‘cloud’ computing is known to optimize distribution of processing among a plurality of processing servers, so that processing is performed “in parallel”.  Given principles of ‘cloud’ computing, then, it is maintained that it would be obvious to distribute certain tasks in parallel according to functionality, so that “the regression analysis is performed in parallel via a distributed compute cluster” and “performing of the regression analysis is disturbed according to each channel.”  

Response to Arguments
Applicant’s arguments filed 31 May 2022 have been considered but are moot in view of new grounds of rejection necessitated by amendment.
Applicant provides fairly significant amendments to independent claims 1, 7, and 13, adds new dependent claims 19 to 21, and traverses the prior rejection of the independent claims as being obvious under 35 U.S.C. §103 over Ghosh et al. (U.S. Patent Publication 2013/0110928)  in view of Bhatt (U.S. Patent Publication 2014/0136185).  Generally, Applicant’s argument is that the prior art does not provide a motivation to adjust sentiment bias based on both user demographic and user channel.  Applicant characterizes Ghosh et al. as only detecting sentiment on a single social network.  Applicant contends that Ghosh et al. and Bhatt do not disclose or teach performing sentiment analysis on content on each channel by all users of a particular demographic via a particular channel.  Applicant argues that Ghosh et al. does not look at demographics of a user and Bhatt does not look at channels of a review, so that a mere discussion of what each teaches does not result in a combination of features of the independent claims.  Applicant alleges that nothing in the Office Action provides a motivation of why one of ordinary skill in the art would combine Ghosh et al. and Bhatt to perform sentiment analysis based on both user demographics and user channels.  Applicant states that merely noting that this would produce a more useful perspective for product reviews is not more than hindsight reasoning for a combination.  
Applicant’s amendments overcome the objections to the Specification.
Applicant’s amendments address some but not all of the objections to the claims.  Specifically, Applicant’s amendments do not address the objections to claims 5, 10, and 17, which set forth “disturbed” instead of “distributed”.  Moreover, new claim objections are set forth as directed to new claims 19 to 21.  
Generally, Applicant’s arguments are moot in view of new grounds of rejection for the independent claims as being obvious under 35 U.S.C. §103 over Smith et al. (U.S. Patent Publication 2017/0235830) in view of Ghosh et al. (U.S. Patent Publication 2013/0110928).  The rejection no longer relies upon Bhatt.  Applicant’s attention was drawn to Smith et al. during a telephone interview on 24 May 2022, and this reference is cited by Applicant on an Information Disclosure Statement.  The rejection of some of the dependent claims no longer relies upon Chen et al. (U.S. Patent No. 10,635,987).  Instead, rejection of some of these dependent claims is now premised on Liao et al. (U.S. Patent Publication 2014/0052684).  All of these new grounds of rejection are necessitated by amendment.  Mainly, Smith et al. is cited to address the new limitations of the independent claims directed to “performing a regression analysis”.  
Applicant’s arguments are being considered to the degree that they may relate to the new grounds of rejection.  Generally, Applicant appears to be arguing against the combination of the references individually without proper consideration for what the prior art suggests as a whole to one having ordinary skill in the art.  One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Smith et al. is maintained to disclose performing sentiment analysis using an adjustment factor that takes into account user demographics, and Ghosh et al. is maintained to teach determining sentiment bias for specific channels, e.g., social media platforms including Twitter®.  Similarly, Applicant’s argument that the rejection uses impermissible hindsight is unpersuasive.  Any judgment of obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See MPEP §2145 X. A. and In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
The rejection is maintained to be proper as a combination of Smith et al. and Ghosh et al. because there is an express motivation provided in the rejection, the rejection would be proper under a rationale of KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007), and there is nothing to suggest that the proposed combination would be unworkable, inoperative, or render the combination unsatisfactory for its intended purpose.  Smith et al. and Ghosh et al. merely represent complementary ways of performing sentiment analysis, where Smith et al. discloses sentiment adjusted according to user demographics and Ghosh et al. teaches sentiment adjusted according to a particular channel of Twitter®.  Ghosh et al. expressly teaches an objective is to measure sentiments of users expressed on social networks that is a true and accurate reflection of the sentiments of the public at large.  (¶[0008])  Accurate assessment of sentiment from online content is important for a variety of purposes, e.g., summarizing product reviews for products sold on Amazon®, and compensating for sentiment according to a channel of a specific social network in Ghosh et al. is complementary to adjusting for sentiment from user demographics of Smith et al.  Applicant’s implication that only a single social media platform is taught by Ghosh et al. is not persuasive.  Even if Ghosh et al. only expressly considers a particular channel of Twitter®, there are clearly a plurality of ‘channels’ disclosed by Smith et al. and social media platforms taught by Ghosh et al., so that each social media platform is implied to have its own characteristic sentiment bias.  The rejection satisfies the requirements of KSR International Co. v. Teleflex Inc. under a rationale of (A) Combining prior art elements according to known methods to yield predictable results.  Here, Smith et al. and Ghosh et al. merely represent complementary ways of performing sentiment analysis, where each represents known methods of prior art elements to perform sentiment analysis that adjusts for various factors, and it would be predictable that a resulting combination would be operable to perform sentiment analysis that takes into account these various factors.
All of these new grounds of rejection are necessitated by amendment.  Accordingly, this rejection is properly FINAL. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
Pavley et al. and Gugnani et al. disclose related prior art.
Applicant’s amendment necessitated the new grounds of rejection presented in this Office Action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP §706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTIN LERNER whose telephone number is (571) 272-7608.  The examiner can normally be reached Monday-Thursday 8:30 AM-6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on (571) 272-5551.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARTIN LERNER/Primary Examiner
Art Unit 2657                                                                                                                                                                                                        June 20, 2022